Citation Nr: 0032983	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  95-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left femur 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of fractures of both angles of the mandibles with 
reported headaches and painful chewing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of fractures of the mandibles will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's left femur disability preexisted the 
veteran's entry into active military service.

2.  There is no competent medical evidence which establishes 
that there was an increase in the underlying severity of the 
preexisting left femur disability during service.

3.  The objective medical evidence of record establishes that 
the veteran's pre-existing left foot disability was 
chronically worsened during service.

4.  There is no medical evidence of a current diagnosis of 
hepatitis A or B, and there is no medical evidence of a nexus 
between the veteran's hepatitis C and any incident of service 
other than intervenous drug use.


CONCLUSIONS OF LAW

1.  The veteran's left femur disability was not aggravated by 
active service.  38 U.S.C.A.  §§ 1110, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).

2.  The veteran's left foot disability was aggravated by 
active service.  38 U.S.C.A.  §§ 1110, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).

3.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 105, 1110 (West 1991); 38 C.F.R. §§ 3.301(a), 
(d), 3.303 (2000); VAOPGCPREC 11-96, VAOPGCPREC 7-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that the March 
1997 Board remand requested the RO to contact the National 
Personnel Records Center (NPRC) for the purpose of 
determining whether the veteran had any active duty other 
than the already confirmed active service with the Army from 
August 1969 to March 1972.  In a response received in August 
1997, the NPRC indicated that they were unable to verify any 
active service for 1967.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
All relevant evidence identified by the veteran was obtained 
and considered.  In addition, the veteran has been afforded 
VA examinations.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, the Board will 
proceed to consider the claims on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, _____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

I.  Left Femur

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991).

In his May 1993 application for VA compensation benefits, the 
veteran indicated that his claim was based on aggravation of 
a "broken" leg condition that had occurred in 1966.  X-rays 
taken in conjunction with the veteran's July 1969 service 
entrance examination revealed a fracture of the left femur 
that had been treated by open reduction and internal 
fixation.  Thus, there is clear and unmistakable evidence 
that the veteran had a left upper leg disability prior to 
service and it is not contended otherwise.  Accordingly, the 
issue before the Board is whether the veteran's left femur 
disability was aggravated by his service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

The veteran was on active duty from August 1969 to May 1972.  
Other than the X-ray findings noted upon induction into 
service, the service medical records show no complaints of or 
treatment for the veteran's left femur disability.  VA 
examinations in June 1993 and February 2000 indicated a 
diagnosis of a left femur fracture.

In this case, the veteran has not submitted medical evidence 
which establishes that there was an increase in the 
underlying severity of his left femur condition during 
service.  In fact, there is no indication that any treatment 
for a left femur disability was provided while he was on 
active duty.  Further, the current left femur diagnosis is 
essentially unchanged from the one rendered by X-rays in July 
1969.  As for the veteran's contentions that his preexisting 
left femur disability was chronically worsened by his active 
duty service, the etiology or pathology of a disability or 
disease involves a medical question that the veteran is not 
qualified to answer.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  In the present case, the preponderance of 
the evidence is against a finding that there was an increase 
in the underlying severity of the veteran's left femur 
disability during service.  Under such circumstances, the 
claim must be denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 ___ (2000) (to be codified at 38 U.S.C. 
§ 5107), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable determination.

II.  Left Foot

In his May 1993 application for compensation or pension, the 
veteran indicated that his claim was based on aggravation of 
a "broken" foot condition that had occurred in 1966.  A May 
1970 physical profile record indicates that the veteran was 
assigned a permanent profile for deformity of the left foot 
from an "accident" (apparently in reference to the 
veteran's  motor vehicle accident in 1966, prior to service).  
There are several references to a preservice left foot injury 
in the service medical records.  The veteran's February 1972 
service separation examination contained similar notations.  
There is no evidence that the veteran suffered a traumatic 
injury during service.  Upon consideration of the veteran's 
own statements submitted in support of his claim, and the 
notations of a preservice foot injury noted on multiple 
occasions during service, the Board finds that the evidence 
clearly and unmistakably shows that the veteran suffered from 
a left foot disability prior to service.  Thus, the issue 
before the Board is whether the veteran's left foot 
disability was aggravated by his service.

In this case, there is clear evidence that the severity of 
the veteran's left foot condition increased during service.  
Following earlier complaints of foot problems, in May 1970, 
approximately 9 months after entering active duty, the 
veteran was placed on a permanent profile (due to left foot 
deformity) and assigned the profile designation of L-3.  At 
his February 1972 service separation examination, the profile 
designation was again reported as L-3.  In other words, the 
service medical evidence clearly indicates that during 
service the underlying left foot disability condition 
worsened.  Hunt, Jensen, supra.

While many years have elapsed between the veteran's 
separation examination and the first relevant post-service 
examination of record, the inservice profile designation of 
L-3 and the notation of a left foot deformity reported some 
months after the veteran entered service alone indicate a 
worsening or aggravation of his preexisting left foot 
disability while he was on active duty.  The findings from 
the February 2000 VA orthopedic examination are consistent 
with a worsening of the underlying condition.  That 
examination contained comments from the VA physician 
indicating that the veteran's left foot condition and pain 
contributed to important functional restrictions and 
limitations.  Accordingly, the Board finds that the evidence 
supports the award of service connection for a left foot 
disability.

III.  Hepatitis

A February 1972 service medical record reflects that the 
veteran made complaints that included malaise and backaches; 
the impression was hepatitis, "prob serum."  Hepatitis was 
not noted on the veteran's February 1972 service separation 
examination.

Upon a VA medical examination in November 1993, it was noted 
that the veteran had a history of an inservice episode of 
hepatitis, intervenous (IV) drug use, and daily intake of 
alcohol (approximately 10 beers per day).  The impression was 
history of hepatitis, probably B, and current hepatomegaly.  
There are no results of blood studies associated with the 
1993 examination report.  Recommendations included 
discontinuance of alcohol.    

A February 2000 VA examination reflects a diagnosis of 
hepatitis C virus.  The VA physician linked the veteran's 
hepatitis C to his intravenous drug use during service in 
Vietnam.

VA laboratory findings dated in April 2000 indicated that 
testing for hepatitis A and hepatitis B antigens was negative 
and that testing for hepatitis C was positive.

There is no medical evidence of a nexus between hepatitis A 
or B and service.  In fact there is no medical evidence of a 
current diagnosis of hepatitis A or B.  Thus, it is apparent 
that the inservice episode of hepatitis in February 1972 
resolved or that it was hepatitis C.  The only medical 
evidence of a current diagnosis of hepatitis is classified as 
C and, as explained below, while such has been linked to 
service, the nexus is to willful misconduct.

As noted, a VA physician has suggested a link between the 
veteran's hepatitis C and his intravenous drug use during 
service.  There is no medical evidence in the record that 
contradicts the VA physician's opinion.  

After having reviewed the evidence of record, the Board finds 
that service connection for hepatitis C is not warranted.  It 
must be noted that in a November 1996 opinion, the Office of 
General Counsel determined that Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351, which is applicable to claims 
filed after October 31, 1990, precluded an injury or disease 
that is a result of a person's own abuse of alcohol or drugs 
from being considered incurred in line of duty and, 
consequently, precluded resulting disability or death from 
being considered service connected. VAOPGCPREC 11-96 (Nov. 
15, 1996); see also 38 C.F.R. §§ 3.301(a), (d). Following the 
opinion of the Court of Appeals for Veterans Claims (Court) 
in Barela v. West, 11 Vet. App. 280 (1998), in which a 
distinction was made between granting service connection for 
and paying compensation for substance abuse disability under 
38 U.S.C.A. §§ 1110 and 1131, the Office of General Counsel 
again determined that Section 8052 amended 38 U.S.C.A. § 
105(a), governing line-of-duty determinations and thereby 
Section 8052 amendments precluded direct service connection 
of a substance abuse disability.  VAOPGCPREC 7-99 (June 9, 
1999).  The Board notes that it is bound by precedent 
opinions of the General Counsel of the Department of Veterans 
Affairs.  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. §§ 
19.5, 20.101 (2000).  The Board also observes that the Court 
in Barela, in which a veteran was claiming service connection 
for a substance-abuse disability secondary to service-
connected post-traumatic stress disorder, held that the Board 
of Veterans' Appeals erred in concluding that 38 U.S.C. 
§ 1110 precludes service connection for a substance-abuse 
disability.  Barela, 11 Vet. App. at 283.  This conclusion is 
consistent with the precedent opinions of VA General Counsel 
noted above because, while 38 U.S.C.A. § 1110 precludes only 
the payment of compensation for substance-abuse disability, 
not service connection for such disability, 38 U.S.C.A. 
§ 105(a) and 38 C.F.R. § 3.101(c)(3), which the Court did not 
address in Barela, precludes direct service connection of 
such disability.

38 C.F.R. § 3.301(c)(3) (2000) states, in part, "Organic 
diseases and disabilities which are a secondary result of the 
chronic use of drugs and infections coinciding with the 
injection of drugs will not be considered of willful 
misconduct origin."  Following that sentence, the regulation 
notes to see paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.  Id.  That section states that an injury or disease 
incurred during service (such as hepatitis) shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol or drugs by 
the person on whose service benefits are claimed.  Id. at 
(d).  Thus, the incurrence of hepatitis in service cannot be 
deemed to have been incurred in the line of duty, and service 
connection for such must be denied.  Simply put, the only 
medical evidence of a current diagnosis of hepatitis 
classifies the disability as type C and, as the only etiology 
given for the veteran's hepatitis C is inservice IV drug use, 
service connection cannot be granted.  38 U.S.C.A. §§ 105(a), 
1110, (West 1991); 38 C.F.R. § 3.301(a), (d) (2000); see also 
VAOPGCPREC 11-96, VAOPGCPREC 7-99.    

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Board finds that the appellant's claim for service 
connection for hepatitis C lacks legal merit.	


ORDER

Service connection for a left femur disability is denied.

Service connection for a left foot disability is granted.

Service connection for hepatitis C is denied.


REMAND

The veteran asserts that the residuals of fractures of both 
angles of the mandibles with reported headaches and painful 
chewing are more disabling than currently evaluated.

Service connection for the veteran's mandible disability was 
granted by a March 1994 rating decision, and a 0 percent 
evaluation was assigned, effective May 12, 1993.  In June 
2000 the evaluation for the veteran's mandible disability was 
increased to 10 percent, also effective May 12, 1993.

As noted, the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examinations.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In this regard, 
the Board notes that in March 2000 the veteran underwent a VA 
dental examination.  In the diagnosis portion of the 
examination, the VA physician recommended that the veteran 
undergo a neurological examination to assess the extent, if 
any, of any "overlaying migraine symptomatology" in 
connection with the veteran's service-connected mandible 
disability.  However, a review of the claims file reveals 
that no such evaluation was performed.

The Board notes that since this issue arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board further notes that during the 
pendency of the veteran's appeal, VA amended the schedular 
criteria for evaluating dental and oral conditions.  See 59 
Fed. Reg. 2529-30240 (1994).  Where the law changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable will apply.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Accordingly, the veteran's 
claim must be adjudicated under both the old and new 
criteria, and in accordance with the Court's holding in 
Fenderson.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  All pertinent VA medical records not 
already in the claims file should be 
secured and associated with the claims 
file. 

2.  The veteran should be afforded VA 
dental and neurological examinations to 
determine the current severity of his 
service-connected mandible disability.  
The claims file should be made available 
to the examiners, and all appropriate 
special studies and tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiners should expressly state whether 
the veteran suffers from migraine 
headaches and to what extent, if any, 
such migraine symptomatology is 
associated with the veteran's mandible 
disability.

3.  After completion of the above, the 
expanded file should be reviewed by the 
RO and the veteran's claim reexamined 
under both the old and new criteria, and 
in accordance with the Court's holding in 
Fenderson.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes the old and new 
rating criteria, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure that the duty to 
assist has been met and to comply with due process of law.  
The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	R. F. WILLIAMS	
	Veterans Law Judge
	Board of Veterans' Appeals

 

